JANVIER, J.
Plaintiff seeks to recover for personal injuries alleged to have been caused by falling as a result of stepping into a hole which she alleges was left by defendants while paving a part of Canal Street with concrete.
She testifies that she stepped into the hole alongside of or near the neutral ground and that it was so deep that she went in nearly up to her knee. Her principal witness, who picked her up immediately after the fall, had no recollection whatever of having seen any hole and the evidence of two witnesses who examined the street the next morning proves conclusively that there was no hole such as plaintiff describes. The first layer of concrete had been laid some days before and in this layer of concrete there were small holes about one-half to three-fourths of an inch deep,- placed there for the purpose of allowing the top dressing to hold firmly to the first layer, but these holes were so small as to be inconsequential.
The trial court found in favor of defendant and in its reasons for judgment stated:
“It is evident that this lady fell from some other cause than the hole in the paving, because there was none there * * *”
In this we think he was entirely correct.
For these reasons it is ordered, adjudged and decreed that the judgment appealed from be and it is affirmed, at the cost of appellant.